Citation Nr: 1231778	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO. 05-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected left ventricular hypertrophy prior to January 7, 2005, and an evaluation in excess of 30 percent beginning on that date. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to October 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2003 rating decision of the RO that granted service connection for left ventricular hypertrophy and assigned an initial noncompensable evaluation effective on November 1, 2003, the day after the Veteran retired from active service. 

During the pendency of the appeal, in an April 2012 rating decision, the RO increased the rating to 30 percent, effective on January 7, 2005. As applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in September 2007 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

In December 2007, December 2009, and June 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development and consideration.   



FINDINGS OF FACT

 1.  Prior to January 7, 2005, the service-connected disability is not shown to have been manifested by a workload of greater than 5 METs but not greater than 7 METs or to have resulted in dyspnea, fatigue, angina, dizziness, or; syncope or evidence of cardiac hypertrophy or dilatation on diagnostic testing. 

2.  Beginning on January 7, 2005, the service-connected disability picture is not shown to be manifested by episodes of congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs or to have resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial compensable disability evaluation prior to January 7, 2005 for the service-connected left ventricular hypertrophy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104 including Diagnostic Code 7005 (2011).

2. The criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected left ventricular hypertrophy beginning on January 7, 2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104 including Diagnostic Code 7005 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  

There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in January 2008. 

VA has satisfied its duty to notify by issuing a notice letter for January 2008. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in February 2010 and August 2011. 

The January 2008 and February 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim, as did a March 2006 letter which addressed only these two elements. Dingess, 19 Vet. App. at 473. 

His claim was then readjudicated in the August 2009, January 2011, and May 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. The Veteran has neither alleged nor proven that prejudice resulted from a lack of pre adjudication VCAA notice, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in March 2005, July 2009, June 2010, and an addendum in August 2011.  

The June 2010 examination with its August 2011 addendum was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests, in this case a Lexiscan conducted in April 2011. 

This case was remanded in December 2007 so additional records could be obtained, proper VCAA notice could be provided, and so an examination could be conducted. 

It was remanded a second time in December 2009 so records could be obtained and an examination could be conducted. 

It was remanded a third time in June 2011 so that an examination with diagnostic testing could be conducted. 

The Veteran underwent an examination in June 2010.  In April 2011 he underwent a Lexiscan stress test. In August 2011 a VA examiner reported the outcome of the Lexiscan and discussed current findings based upon the results. The Veteran has received proper VCAA notice and all available records have been obtained, as discussed above.  There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran's left ventricular hypertrophy was initially assigned a noncompensable evaluation under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease). 38 C.F.R. § 4.104.  Effective January 7, 2005, his evaluation was increased to 30 percent. 

The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. Id. , Note (2). 

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope) may be used. Id.

Under Diagnostic Code 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.


Entitlement to a Compensable Rating Prior to January 7, 2005

In March 2003, while still in service, the Veteran underwent a VA fee-based examination.  He complained of angina, shortness of breath, and fatigue and stated that he was not receiving treatment for his symptoms.  An electrocardiogram showed sinus bradycardia.  An echocardiogram showed normal left atrial size and normal left ventricular size and function with an ejection fraction of 72 percent. His METs workload was greater than 10. 

Prior to January 7, 2005, the March 2003 examination report is the only evidence that provides a workload in METs and states the Veteran's ejection fraction. This evidence does not meet the criteria for a compensable evaluation.  He denied receiving treatment for his condition and the record does not show that he was taking medication.  Further, his METs workload was greater than 10. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

The Veteran's symptoms from left ventricular hypertrophy have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not further stage his rating. Fenderson, 12 Vet. App. at 125-26. 


Entitlement to a Rating in Excess of 30 Percent After January 7, 2005

In January 2005 the Veteran underwent an echocardiogram at a VA facility that showed an ejection fraction of 65 percent.  It showed normal systolic function, bi-atrial enlargement and left ventricular hypertrophy.  The impression was that of mild to moderate left ventricular hypertrophy with normal left ventricular systolic function.  The results of this echocardiogram were the basis for the 30 percent evaluation because there was evidence of cardiac hypertrophy on echocardiogram. Id. 

The Veteran underwent a VA examination in March 2005.  The examiner reported that the Veteran underwent a stress test and that he could perform with a workload of 10 METs.  His electrocardiogram was essentially normal and did not show any signs of ventricular hypertrophy. A chest x-ray study did not show any heart enlargement. 

The Veteran denied having chest pain, dizziness, fatigue or shortness of breath. The examiner concluded that the Veteran was "essentially asymptomatic."  The examiner found that a previous electrocardiogram reading "might elicit a falsely enlarged left ventricle" because the Veteran was six feet three inches tall and weighed 180 pounds, and that his body habitus was the most likely reason for his interpreted left ventricular hypertrophy. The examiner did not think that the Veteran had left ventricular hypertrophy and that he was "certainly not symptomatic."  

The private treatment records from July 2007 showed a history of enlarged heart and left ventricular hypertrophy but the physician noted that "this was by verbal report of the patient."  The Veteran was being treated for a high red blood cell count, but an echocardiogram was ordered based upon his reported history. The echocardiogram had normal results with an ejection fraction of 72 percent and no valvular dysfunction. 

At his September 2007 hearing, the Veteran testified that he sometimes had an irregular heartbeat, for which he took medication.  He testified that sometimes he felt dizzy. 

In July 2009 the Veteran underwent another VA examination.  The examiner found there were no objective signs suggestive of severe left ventricular hypertrophy.  

The Veteran was limited in his activity compared to when he was younger, but the examiner found that this was not related to his left ventricular hypertrophy.  

The examiner stated that severe left ventricular hypertrophy could result in shortness of breath, chest pain, and decreased exercise tolerance, but the Veteran had other medical conditions which could cause these symptoms. 

The Veteran's symptoms could not be definitely attributed to his left ventricular hypertrophy unless concomitant cardiac dysfunction was shown on echocardiogram.  The examiner noted that the most recent echocardiogram was from 2005 and showed mild to moderate left ventricular hypertrophy with no new clinical progression.

The Veteran underwent an echocardiogram in July 2009. There was no mitral valve insufficiency, but there was an abnormally reduced e/a ratio which was consistent with left ventricular diastolic dysfunction.  His ejection fraction was 75 percent. 

In September 2009, the Veteran's housemate stated that he had symptoms from an unidentified condition. Specifically, he had fever, mood swings, weight loss and gain, chills, and fatigue. 

In June 2010 the Veteran underwent another VA examination. He complained of having shortness of breath, chest tightness and  palpitations and feeling limited in his activity. The examiner found his workload to be 6 to 7 METs. The examiner concluded that the Veteran's significant symptoms of chest tightness and shortness of breath might be related to pancytopenia of unclear etiology rather than left ventricular hypertrophy because it was not noted on the July 2009 echocardiogram which showed a normal ejection fraction. 

In August 2011, an addendum opinion was made to the June 2010 examination report and noted that the Veteran had had no episodes of myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  His METs level was 5 to 6.  

The examiner noted that the Veteran underwent a Lexiscan stress test in April 2011 that showed a normal SPECT myocardial perfusion pattern with no evidence of infarction or stress-induced ischemia. He had normal left ventricular function with a left ventricular ejection fraction of 54 percent. 

The examiner found that the Veteran was unable to mow the lawn, but could shop for groceries and vacuum.  He tried to use the treadmill for exercise but could not use it for more than five minutes.  He used to be able to play basketball but in recent years he could not.  

The examiner diagnosed normal left ventricular systolic function and ejection fraction of 54 percent.  He had left atrial enlargement, but left ventricular hypertrophy was not present by left ventricular wall thickness criteria. The examiner concluded that "[f]rom the current information the symptoms of dyspnea or palpitations are not related to heart disease." 

The evidence of record does not show that a 60 percent evaluation is warranted after January 7, 2005. There is no evidence to show that a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  His METs workload at his April 2011 Lexiscan was 5 to 6 METs, which showed that he could sustain a workload of greater than 5 METs before experiencing symptoms.  

Further, at its most severe, his ejection fraction was 54 percent at his April 2011 Lexiscan.  Prior to that it was 72 percent and 75 percent.  

Lastly, there is no evidence that he had an episode of acute congestive heart failure. The August 2011 VA examiner specifically found that the Veteran had no episodes of congestive heart failure.   

In summary, the Board finds that the overall disability picture for the Veteran's left ventricular hypertrophy does not meet the criteria for greater that a 30 percent rating. 38 C.F.R. § 4.7. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

The Veteran's symptoms from left ventricular hypertrophy have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not further stage his rating. Fenderson, 12 Vet. App. at 125-26. 


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the Veteran's left ventricular hypertrophy are contemplated by the schedular criteria in Diagnostic Code 7005, which provides criteria based upon results of a stress test and findings of cardiac hypertrophy on echocardiogram.  

No examiner has identified an exceptional or unusual disability picture with symptoms not represented in the rating schedule. 

In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A claim for a TDIU rating is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, nor does the evidence show that his left ventricular hypertrophy has caused unemployability.  

The August 2011 examination report noted that he worked at a desk job as a supply technician at an Air Force Base. Because there is no evidence of unemployability, further consideration of a TDIU rating is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


					ORDER

An increased, initial compensable disability evaluation prior to January 7, 2005 for the service-connected left ventricular hypertrophy is denied.

An increased evaluation in excess of 30 percent beginning on January 7, 2005 for the service-connected left ventricular hypertrophy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


